     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 1 of 7 Page ID #:10531



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      SHAWN J. NELSON (Cal. Bar No. 185149)
4     Assistant United States Attorney
      Deputy Chief, International Narcotics,
5      Money Laundering & Racketeering Section
      MAX B. SHINER (Cal. Bar No. 187125)
6     Assistant United States Attorney
      Deputy Chief, Violent & Organized Crime Section
7     KEITH D. ELLISON (Cal. Bar No. 307070)
      Assistant United States Attorney
8     International Narcotics, Money
       Laundering & Racketeering Section
9          1400/1300 United States Courthouse
           312 North Spring Street
10         Los Angeles, California 90012
           Telephone: 213-894-5339/3308/6920
11         Facsimile: 213-894-0142
           E-mail: shawn.nelson@usdoj.gov
12                 max.shiner@usdoj.gov
                   keith.ellison2@usdoj.gov
13
      Attorneys for Plaintiff
14    UNITED STATES OF AMERICA

15
                              UNITED STATES DISTRICT COURT
16
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
      UNITED STATES OF AMERICA,                No. CR 18-00173-GW-2
18
                 Plaintiff,                    GOVERNMENT’S POSITION REGARDING
19                                             PRESENTENCE REPORT FOR DEFENDANT
                       v.                      LUIS VEGA
20
      JOSE LANDA-RODRIGUEZ, et al.,            Sentencing Date: July 6, 2020
21     [#2-LUIS VEGA]                          Hearing Time: 2:30 p.m.
                                               Location: Courtroom of the
22               Defendant.                     Honorable George H. Wu

23

24

25          Plaintiff United States of America, by and through its counsel
26    of record, the United States Attorney for the Central District of
27    California and Assistant United States Attorneys Shawn J. Nelson, Max
28    ///
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 2 of 7 Page ID #:10532



1     B. Shiner, and Keith D. Ellison, hereby files its position regarding

2     the presentence report (“PSR”) for defendant LUIS VEGA (“defendant”).

3          This opposition is based upon the attached memorandum of points

4     and authorities, the PSR, the files and records in this case, and

5     such further evidence and argument as the Court may permit.

6     Dated: July 1, 2020                  Respectfully submitted,

7                                          NICOLA T. HANNA
                                           United States Attorney
8
                                           BRANDON D. FOX
9                                          Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                          /S/
                                           SHAWN J. NELSON
12                                         MAX B. SHINER
                                           KEITH D. ELLISON
13                                         Assistant United States Attorneys

14                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 3 of 7 Page ID #:10533



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           On December 20, 2019, defendant LUIS VEGA pleaded guilty to

4     Count One of the Indictment, which charges him with conspiracy to

5     engage in racketeering, in violation of 18 U.S.C. § 1962(d).            (PSR

6     ¶ 2.)

7           On March 23, 2020, the United States Probation Office (“USPO”)

8     filed the PSR.    Concurrently, the USPO filed a recommendation letter

9     in which it recommended, in agreement with the parties, that

10    defendant be sentenced to 135 months’ imprisonment.          (USPO disclosed

11    recommendation letter, p.1.)

12          The parties have agreed that a 135-month sentence, to be served

13    concurrently with the sentence in case number CR 13-484-CAS, is the

14    appropriate sentence, taking into account the factors listed in 18

15    U.S.C. § 3553(a).     (Plea Agreement ¶ 15.)      The government submits the

16    following in support of its request that the Court impose the

17    sentence of imprisonment jointly requested by the parties and the

18    USPO.

19    II.   THE OFFENSE CONDUCT
20          Defendant conspired to engage in racketeering in relation to the

21    Mexican Mafia’s criminal enterprise that seeks to control the profits

22    from drug distribution with the Los Angeles County Jail (“LACJ”).

23    The Mexican Mafia LACJ Enterprise (the “Enterprise”) engaged in drug

24    trafficking, extortion, money laundering, witness intimidation, and

25    witness retaliation.     (Plea Agreement ¶¶ 11.a.; PSR ¶ 14.)         As part

26    of its pattern of racketeering conduct, the Enterprise committed,

27    attempted to commit, and threatened to commit acts of violence,

28    including assaults and murders, to protect and expand its criminal
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 4 of 7 Page ID #:10534



1     operation, and promoted a climate of fear among rival gang members,

2     potential witnesses to the Enterprise’s criminal conduct, Hispanic

3     gang members and inmates, and those who may cooperate with law

4     enforcement authorities.      (Plea Agreement ¶ 11.b.; PSR ¶ 15.)

5           The Enterprise smuggled controlled substances into LACJ for

6     distribution, and used the threat of violence to extort others

7     engaged in the smuggling and distribution of controlled substances

8     within LACJ, as a means to generate income. The Enterprise engaged in

9     extortion of inmates by other means, including by the operation of a

10    “kitty” within LACJ and by issuing fines for violations of Mexican

11    Mafia rules, as other sources of generating income.          Further, the

12    Enterprise used the threat of violence to profit from drug

13    trafficking outside of LACJ by members of Southern California

14    Hispanic street gangs (“Sureños”) controlled by or affiliated with

15    the Mexican Mafia, by requiring the payment by these gangs of a

16    portion of their drug proceeds, which amounted to extortion of drug

17    dealers.    (Plea Agreement ¶ 11.c.; PSR ¶ 16.)

18          From at least November 2011 to at least July 2012, defendant

19    participated in the Enterprise knowing of its purpose and intending

20    to help accomplish it.      (Plea Agreement ¶ 11.e.; PSR ¶ 17.)

21          Defendant’s position in the Mexican Mafia’s Los Angeles County

22    Jail racketeering enterprise was such that he had the authority to

23    control criminal proceeds and order the commission of criminal acts

24    by members of street gangs under its control.         (Plea Agreement

25    ¶ 11.f.; PSR ¶ 18.)     Defendant agreed that the conspiracy would

26    involve the distribution of controlled substances and solicitation of

27    murder.    (Plea Agreement ¶ 11.e.; PSR ¶ 17.)

28    ///

                                              2
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 5 of 7 Page ID #:10535



1            Defendant committed acts in furtherance of the racketeering

2     conspiracy, including bringing a firearm to the residence of an

3     individual for the purpose of making that person agree to allow his

4     home to be used to store weapons and drugs.         (Plea Agreement

5     ¶ 11.g.i.; PSR ¶ 19.)

6            Significantly, defendant himself ordered, in a handwritten jail

7     letter, or “kite,” that an unindicted co-conspirator ensure that a

8     Sureño would be assaulted for falsely claiming to have authority

9     within the Enterprise, and that another Sureño would be stabbed 13

10    times as discipline for disrespecting defendant.          (Plea Agreement

11    ¶ 11.g.ii.; PSR ¶ 19.)

12    III.    THE SENTENCING GUIDELINES CALCULATIONS
13           A.    Offense Level
14           The USPO determined the base offense level for defendant’s

15    conduct in regard to the conduct involving solicitation to commit

16    murder to be level 33.       (PSR ¶ 38.)    The government agrees with this

17    base offense level calculation, consistent with the stipulated

18    sentencing factors set forth in paragraph 13 of the Plea Agreement,

19    and recommends the three-level adjustment for acceptance of

20    responsibility.

21           B.    Criminal History
22           The government agrees with the PSR’s calculation of defendant’s

23    criminal history category as IV, based on eight criminal history

24    points.     (PSR, ¶¶ 68-73.)

25           C.    The PSR’s Guidelines Sentencing Range and Recommendation
26           While calculating a sentencing range of 235 to 240 months’

27    imprisonment, the USPO joined the parties in recommending that

28    ///

                                              3
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 6 of 7 Page ID #:10536



1     defendant be sentenced to 135 months’ imprisonment.          (USPO disclosed

2     recommendation letter, p.1.)

3     IV.   GOVERNMENT’S RECOMMENDATION
4           The government respectfully recommends that the Court sentence

5     defendant to 135 months of imprisonment, to be served concurrently

6     with defendant’s sentence in case number CR 13-484-CAS. 1          In light of

7     defendant’s history and the characteristics of the instant offense,

8     the government submits that such a sentence would be sufficient, but

9     not greater than necessary, to meet the sentencing goals set forth in

10    18 U.S.C. § 3553(a).

11          This case involves an unusual situation.        Defendant has been in

12    custody since November 16, 2011, when he was arrested for conduct

13    related to the instant offense, resulting in state charges being

14    filed.    Since that time, he has been charged in this case and in case

15    number CR 13-484-CAS.     It is clear that defendant is entitled to

16    credit for the time he has spent in custody since that arrest.            For

17    that reason, the government requests that the Court recommend to the

18    United States Bureau of Prisons (“BOP”) that defendant receive credit

19    for time spent in custody between November 16, 2011, and the date of

20    sentencing in this case, for purposes of 18 U.S.C. § 3585(b).

21          The government further recommends that all fines be waived, and

22    that defendant be placed on a three-year term of supervised release

23    following imprisonment, with the following agreed-upon special

24    condition:

25          Defendant shall submit to the search, with or without
            probable cause or reasonable suspicion, of defendant’s
26          person, vehicle, residence, digital devices, including cell

27
            1As part of the plea agreement, defendant waived his right to
28    appeal, provided the Court imposes a total term of imprisonment of no
      more than 135 months. (Plea Agreement ¶ 18.)
                                              4
     Case 2:18-cr-00173-GW Document 2435 Filed 07/01/20 Page 7 of 7 Page ID #:10537



1          phones, and any other real or personal property under
           defendant’s control.
2

3     (Plea Agreement ¶ 2.i.; PSR ¶ 8.)

4          In United States v. Magdirila, No. 18-50430 (9th Cir. June 23,

5     2020), the Ninth Circuit held that Standard Condition 14 (under

6     General Order 05-02 which was superseded by General Order 18-10, in

7     turn superseded by General Order 20-04) is unconstitutionally vague.

8     Accordingly, the Court should not impose Standard Condition 14 as

9     written.

10    V.   CONCLUSION
11         For the reasons stated above, the government respectfully

12    requests that the Court impose its recommended sentence.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              5
